Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 it is unclear how the devices can be planar devices when the claim they depend from requires power pins for the first and second devices which would extend from the surface of said devices.  Paragraph [0080] of the instant disclosure also states that planar devices lack pins.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shimabukuro (US Pat. Pub. 2018/0182945).
Regarding claim 1, Shimabukuro teaches a multi-chip package power module, comprising:
multiple chips, comprising a first chip and a second chip that are arranged adjacently [fig. 2, 312 in the middle and 312 on the bottom of A10];
a first conductive member, at least partially arranged between the first chip and the second chip [fig. 2, 43]; and
a second conductive member, at least partially arranged between the first chip and the second chip [fig. 2, 42], wherein the first conductive member is electrically connected to a power pin of the first chip, the second conductive member is electrically connected to a power pin of the second chip, and the multiple chips, the first conductive member and the second conductive member are all embedded in an insulating package material [paragraph [0048] teaches the pads 221, 211 and 212 supply power to the chips, therefore it is inherent that the conducive members 42 and 43 are connected to the power pins of the first and second chip in order for them to operate, the chips are embedded within insulating material 51/61 shown in fig. 7].

a first connection line and a second connection line that are arranged on a first side of the first chip and the second chip [fig. 7, the solder portion of 42 and 43 on the first side of the chips]; and
a first lead and a second lead that are arranged on a second side of the first chip and the second chip, wherein the second side is opposite to the first side [fig. 2, 212 and 213];
wherein a first end of the first conductive member is electrically connected to the first connection line, a second end of the first conductive member is electrically connected to the first lead, a first end of the second conductive member is electrically connected to the second connection line, and a second end of the second conductive member is electrically connected to the second lead [fig. 2, 43 is connected to the first line on chip 312 in the middle and connected to the first lead 213, 42 is connected to the second line on the lower 312 chip and connect to the second lead 212].
Regarding claim 3, Shimabukuro teaches the multi-chip package power module of claim 2, wherein the first connection line is electrically connected to a first power pin of the first chip and a first power pin of the second chip, and the second connection line is electrically connected to a second power pin of the first chip and a second power pin of the second chip [paragraph [0048] teaches the leads 221, 211 and 212 supply power to the chips, therefore it is inherent that the conducive members 42 and 43 are connected to the power pins of the first and second chip in order for them to operate].

a first conductive body and a second conductive body that are both arranged at the periphery of the first chip and the second chip, wherein one end of the first conductive body is electrically connected to the first lead, and one end of the second conductive body is electrically connected to the second lead [fig. 6, 291 and 292 are at the periphery and electrically connected to the first and second leads].
Regarding claim 5, Shimabukuro teaches the multi-chip package power module of claim 4, wherein the other end of the first conductive body is electrically connected to both a first power pin of the first chip and a first power pin of the second chip; the other end of the second conductive body is electrically connected to both a second power pin of the first chip and a second power pin of the second chip [fig. 6, the opposite end is electrically connected to the leads which are electrically connected to the power pins of the first and second chips].
Regarding claim 7, Shimabukuro discloses the multi-chip package power module of claim 2, further comprising:
a first pad arranged on the first side of the first chip, wherein the first pad is electrically connected to a third power pin of the first chip [fig. 2, 212 above the middle chip 312 connected to another pin interpreted as the third power pin using 42]; and
a second pad arranged on the first side of the second chip, wherein the second pad is electrically connected to a third power pin of the second chip [fig. 2, 213 below the bottom 312 chip connected to another pin interpreted as the third power pin using 43].

Regarding claim 9, Shimabukuro discloses the multi-chip package power module of claim 8, wherein both the first conductive member and the second conductive member are multiple, and the multiple first conductive members and the multiple second conductive members are alternately arranged in the second direction [fig. 7 shows 42 and 43 arranged alternating and there are more than one of each].
Regarding claim 10, Shimabukuro teaches the multi-chip package power module of claim 2, wherein the multiple chips are linearly arranged [fig. 2 and fig. 7 show they are arranged linearly]; or
the multiple chips are arranged in a matrix, and the first connection line and the second connection line are both provided in at least two layers.
Regarding claim 20, Shimabukuro discloses the multi-chip package power module of claim 2, wherein the first conductive member and the second conductive member are both formed by metallization [paragraph [0038] 41, 42 and 43 are wires which are metallization];
Wherein the first lead, the first connection line, the second lead and the second connection line are all metal wiring layers formed by metallization [paragraph [0048] 
Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816